PAGE, J.
(dissenting).
I respectfully dissent.
This case came to us in the midst of a constitutional crisis in Minnesota government, triggered by the failure of the executive and legislative branches to reach agreement on appropriations for most state agencies and for the judicial branch for the 2011-2013 biennium. As a result, for the third time in a decade it fell to a single district court judge in Ramsey County to decide which state agencies — if any — would continue to operate and, by extension, which functions — if any — the state government would continue to perform.
In 2011, as in 2005 and 2001, a single district court judge was required to decide fundamental questions about the structure of our state government and to reconcile two competing provisions of the Minnesota Constitution. On one hand, article III, section 1, of the Minnesota Constitution provides:
The powers of government shall be divided into three distinct departments: legislative, executive and judicial. No person or persons belonging to or constituting one of these departments shall exercise any of the powers properly belonging to either of the others except in the instances expressly provided in this constitution.
On the other hand, article XI, section 1, of the Minnesota Constitution provides:
No money shall be paid out of the treasury of this state except in pursuance of an appropriation by law.
*842The district court’s reconciliation of these provisions required that it answer the very questions this court declines to answer today: whether the Minnesota Constitution permits the judiciary to authorize state agencies to operate and to determine the functions those state agencies may perform in the absence of legislative appropriations; whether the Minnesota Constitution permits expenditures of state funds in the absence of legislative appropriation; whether a failure to fund certain governmental functions contravenes the Minnesota Constitution; and whether the federal Constitution or federal law can authorize the expenditure of state funds in the absence of legislative appropriation.1
The court acknowledges that this case is functionally justiciable and that the issues it presents are “fundamental constitutional questions about the relative powers of the three branches of our government.” The court nevertheless dismisses the petition for writ of quo warranto because it deems it preferable that the other branches of government resolve their budget issues, rather than that we resolve the fundamental constitutional questions.
It is precisely because of the questions presented by the petition about the powers of the judicial branch that the court must hear and decide this matter. “It is emphatically the province and duty of the judicial department to say what the law is.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177, 2 L.Ed. 60 (1803).2 By failing to address the questions posed by the petition relating to the separation of powers, the court creates the perception— if not condones the reality — that the judicial branch has violated both constitutional *843provisions: by effectively making appropriations (a power reserved to the legislature) in violation of article III, section 1; and by authorizing the payment of funds from the state treasury in the absence of a legislative appropriation in violation of article XI, section 1. See Minn. Const. art. III, § 1; Minn. Const. art. XI, § 1.
My concerns do not stop there. Impasses between the two political branches of government are part and parcel of the political process. Impasses between the two political branches of government that result in a request for the judicial branch to intervene, and to decide the very issues on which the other branches of government are at impasse, make the judicial branch part of that political process. Here, at some level, it seems that each of the two political branches, along with their surrogates, is using the judicial branch as a tool to reach their respective political ends. And once the judicial branch is perceived to be part of the political process, we have put at risk the independence of the judiciary3 that is fundamental to our tripartite system of government. Our silence on the limits of the district court’s authority allows others to question whether the judiciary has already become politicized.
Although I share the court’s hope that the other branches of government will “put mechanisms in place that would ensure that the district court is not again called upon to authorize expenditures by executive branch agencies in the absence of legislative appropriations,” I do not share its optimism. Nor do I mean by my comments to suggest any position on the merits of the petition itself or on the constitutional questions it raises. But even if there is never another budget impasse, the authority of the district court to do what it has done in this and the previous impasses must be addressed. Indeed, the particular answers to those questions are of far less importance than the simple fact that they are answered, so that the judiciary can no longer be used as a pawn in the two political branches’ partisan disputes. Our obligation to protect the judicial branch requires it, and the integrity of the judicial branch demands it.4
I therefore respectfully dissent.

. Indeed, in 2011 it fell to a single retired district court judge to decide whether, and how much of, the judicial branch itself would continue to operate beyond June 30. The judge ordered the judicial branch to "continue to perform the functions of that branch necessary to fulfill its obligations, and to ensure citizens' rights, under the Minnesota Constitution and the U.S. Constitution” after June 30 and ordered the Commissioner of the Department of Management and Budget to "timely issue checks and process such funds as necessary to pay for such obligations so that the functions of the judicial branch can be discharged.” In re Temp. Funding of Core Functions of the Judicial Branch of the State of Minnesota, No. 62-CV-5361, Order at 6 (Ramsey Cnty. Dist. Ct. filed June 28, 2011). It was this order that made possible the proceedings before the special master after June 30, which proceedings these petitioners sought to enjoin. That a single retired district court judge can, without appellate review, determine whether and to what extent the judicial branch (including this court) would continue to operate in the absence of legislative appropriation, by itself, raises significant constitutional questions. See Minn. Const., art. VI, §§ 1,2.
Thus, the threshold question, not raised by the parties in these proceedings, is whether the district court had any authority at all to act after June 30, 2011. In order to determine whether the district court could authorize continued expenditures for agencies of the other branches of government after June 30, the threshold question of the court's authority to act at all, absent an appropriation, after June 30 must first be answered.


. The concurrence misses the point of my citation to Marbury. I do not cite Marbwy because it calls for us to — in the words of the concurrence — "stand down” while the executive and legislative branches "attempt to resolve a particular issue.” To the contrary, the Supreme Court ruled in Marbuiy despite arguments that the dispute before it was “an attempt to intrude into the cabinet, and to in-termeddle with the prerogatives of the executive.” 5 U.S. (1 Cranch) at 170.
Moreover, the situation here is not delicate, nor is the implication slight or the conjecture vague: the integrity of the judicial branch has been clearly called into question. The issue is not whether the legislative or executive branch has overstepped its constitutional bounds. It is whether the judicial branch has overstepped its constitutional bounds, a question that is our solemn obligation to answer.


. As Justice Anthony Kennedy so eloquently put it:
Judicial independence is not in and of itself sufficient to guarantee freedom or the Rule of Law. Our recent experience informs us, however, that it is a necessary condition. ... The law is a promise. It is a promise of neutrality. If the promise is broken, if neutrality does not prevail, then the law, as we know it, the law as we respect it, ceases to exist.... [T]he reason for judicial independence is to preserve neutrality.... [I]f members of the public ... think[ 1 that judicial power ... is just a subtle disguise for the exercise of a political function! ], then they do not believe in judicial independence.
Justice Anthony Kennedy, Speech at the High Court of Hong Kong (Feb. 5, 1999).


. Unlike the legislative branch, which has the power of the purse, and the executive branch, which has the police power, the only power the judicial branch possesses is the trust and confidence of the people it serves. As Justice Kennedy has also said:
Courts, in our system, elaborate principles of law in the course of resolving disputes. The power and the prerogative of a court to perform this function rest, in the end, upon the respect accorded to its judgments. The citizen’s respect for judgments depends in turn upon the issuing court’s absolute probity. Judicial integrity is, in consequence, a state interest of the highest order.
*844Republican Party of Minnesota v. White, 536 U.S. 765, 793, 122 S.Ct. 2528, 153 L.Ed.2d 694 (2002) (Kennedy, J., concurring).